Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

                                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice
  December 4, 2020
                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161540(62)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  In re SHERIDAN, Minors.                                           SC: 161540                         Elizabeth T. Clement
                                                                    COA: 351263                        Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    Kent CC Family Division:
                                                                     17-053435-NA; 17-053436-NA

  _______________________________________/

         On order of the Court, the motion for reconsideration of this Court’s August 14,
  2020 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 4, 2020
         b1201
                                                                               Clerk